Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has not defined “node-;like” carbon nanotube neither is this is not a well defined term in the art. It is not clear whether this is defining the shape or the functionalization of the CNT. At one point the applicant describes crushing smashing the CNT it is not clear whether that is required or forms the node-like property. Correction required.
For purposes of examination the art is considered to provide node like CNTs. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nelson.
Nelson (US 2016/0168363) teaches a nano-cellulose material with carbon fibers, carbon nanotube, graphene additives (see clams; particularly claims 1 and 17). The nano-cellulose can be surface modified with functional groups (See [0273]). The cellulose can also be formed into fibers, nanocrystals, or nanofibers (see claims). The binding agent can be provided as a lignin (See claims). 
The material can form composites from resin or polymer composites (See claims and examples). 
The clams presented are product clams and therefore claims to processes are considered product by process limitations tht are not indicative of patentability wherein the product is otherwise taught even if by a different method. In the instant claims, claims to methods of mixing or a dry process are such limitations and are not indicative of the patentability of the product wherein a distinct product has not been established by evidence on the record. 
Applicant has not defined “node-;like” carbon nanotube neither is this is not a well defined term in the art. It is not clear whether this is defining the shape or the 
For purposes of examination the art is considered to provide node like CNTs to the extent defined. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Chu (US 2010/0323573).
Nelson may not teach node like properties unclaimed. 
Chu teaches forming a composite coating material from polymers and cellulose with nano properties and incorporating nano-fillers with functionalization and [0047] crosslinking agents (see [0078, 0080, 0075, 0006, 0084 functional groups]). The nano-fillers can be functionalized carbon nanotubes which increase strength and toughness and increase flux rate of the composite (see [0089]). 
The material can be formed by a dry process (see [0043]). 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide cross-linked and/or functionalized CNTs which increase strength and toughness and increase flux rate of the composite (see [0089]).



Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANIEL H MILLER/Primary Examiner, Art Unit 1783